DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
Status of Claims
Claims 1,11, and 18 are currently amended. 
Claims 2, 4, 6-7 and 9-10 are originals.
Claims 5, 8, 12-14, 17 and 19-20 were previously presented.
Claim 3 and 15-16 is cancelled. 
Claims 1-2, 4-14, and 17-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Examiner’s notes
Claims 3 and 15 were identified by the Examiner in the office action dated 05/14/2021 as distinguished from the prior arts references cited by the Examiner. Applicant rolled up the limitations of claims 3 and 15 into the independent claims. As a result, the Examiner withdraws the prior arts rejections of the pending claims in the present office action. 
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 12 “Claims 1-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed 
invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1, 11 and 18 were amended to incorporate the subject matter of allowable claims 3 and 15. To further facilitate the allowance of the present Application, independent claims 1, 11 and 18 have been additionally amended to include features pertaining to a first application programming interface between a messaging system and an event management system, and a second API between the event management system and a calendar system. 
Applicant respectfully submits that independent claims 1, 11 and 18 are directed to patentable subject matter and requests that the rejections of the present claims under 35 U.S.C. 101 be withdrawn”
The examiner respectfully disagrees.
Rollin up the limitations of claims 3 and 15 in the dependent claims did not make the claims eligible under  35 USC § 101 because the present claims still fall within the organizing human activities grouping since they are managing personal behavior or relationships or interactions between people. Thus, the claims recite an abstract idea. The Examiner considered all additional elements under Step 2A Prong 2. There is no indication that the combination of elements improve the functioning of a computer or improve any other technology. The Examiner also considered the combination of the additional elements under Step 2B. The processor is performing the steps of identifying properties, assigning edit rights, and creating a calendar with edit rights assigned to participant. The limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. The claims are directed to an abstract idea with no significantly more elements.
As a conclusion, the Examiner maintains the rejections of the pending claims under 35 USC § 101 in the present office action.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-2, 4-14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-19 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-2, 4-14, and 17-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of creating an electronic calendar based on discussions of various topics in electronic messages by identifying calendar properties from message contents. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A method for creating a calendar event, comprising: receiving a first message thread comprising a plurality of messages; identifying a first set of event properties of an event based on message contents and participants of the first message thread, wherein the first set of event properties of the event identifies user accounts of the participants of the first electronic message thread; determining based on participation of each of the user accounts in the first message thread, a role of each user account regarding the event; determining edit rights to be assigned to the user account of each of the participants of the first message thread based on the determined role, wherein determining the edit rights comprises: identifying a first user account of a first participant of the participants of the first message thread that initiated the first message thread, assigning a first set of edit rights of the calendar event to the user account of the participant that initiated the first message thread, assigning a second set of edit rights of the calendar event to a second user account of a second participant that did not initiate the first message thread and did not trigger creation of the calendar event, and assigning a third set of edit rights of the calendar event to a third user account of a third participant that did not initiate the first message thread but triggered the creation of the calendar event; and causing a calendar event with event attributes to be created based on the first set of the identified event properties and the edit rights, , and wherein the calendar event is allowed to be edited by at least one of the first user account having the first set of edit rights or the third user account having the third set of edit rights, but not the second user account having the second set of edit rights”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Certain Method of Organizing Human Activities grouping, and specifically, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 11 and 18 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 11 and 18 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2, 4-10, 12-14, 17 and 19-20 recite a Certain Method of Organizing Human Activities because the claimed elements describe a process for creating an event calendar for participants in an electronic message thread. As a result, claims 2, 4-10, 12-14, 17 and 19-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A computer-implemented”, “electronic”, “a processor”, “event management system”, “messaging system”, “wherein the first message thread is received via a first application programming interface (API) between the messaging system and the event management system”, and “wherein the calendar event is caused to be created using a second API between the event management system and a calendar system”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 11 and 18 recite substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites “A computing system”, “a non-transitory machine-readable medium”, and claim 18 further recites “A non-transitory computer-readable medium”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 11 and 18 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2, 4-10, 12-14, 17 and 19-20 include additional elements beyond those recited by independent claims 1, 11, and 18. Claims 4, 10, and 20 include “interface”. When considered in view of the claim as a whole, the recited computer element does not integrate the abstract idea into a practical application because the computer element is generic computer element that is merely used as a tool to perform the recited abstract idea. As a result, claims 2, 4-10, 12-14, 17 and 19-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include  “A computer-implemented”, “electronic”, “a processor”, “event management system”, “messaging system”, “wherein the first message thread is received via a first application programming interface (API) between the messaging system and the event management system”, and “wherein the calendar event is caused to be created using a second API between the event management system and a calendar system”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 11 and 18 recite substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites “A computing system”, “a non-transitory machine-readable medium”, and claim 18 further recites “A non-transitory computer-readable medium”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 11 and 18 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2, 4-10, 12-14, 17 and 19-20 include additional elements beyond those recited by independent claims 1, 11, and 18. Claims 4, 10, and 20 include “interface”. When considered in view of the claim as a whole, the recited computer element does not integrate the abstract idea into a practical application because the computer element is generic computer element that is merely used as a tool to perform the recited abstract idea. As a result, claims 2, 4-10, 12-14, 17 and 19-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-2, 4-14, and 17-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure, Khvostichenko et al. (US 9740362 B1) because it discloses in accordance with at least one embodiment described herein, the selection of a lead calendar for an event chip may be based on one or more characteristics of the calendars with which a shared event is associated, one or more characteristics of any users associated with the calendars, or any combination thereof. Such characteristics may include, for example, whether a calendar is a primary calendar or a secondary calendar, whether a user associated with a given calendar has edit rights with respect to the calendar, the names (e.g., user names, group/team names, etc.) associated with each of the calendars, as well as a variety of other characteristics.
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623